


EXHIBIT 10.27

 

AMENDMENT NO. 3

TO

LOAN AND SECURITY AGREEMENT

 

THIS AMENDMENT NO. 3 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is dated
as of December 15, 2014 and is entered into by and among (a) INSMED
INCORPORATED, a Virginia corporation (“Parent”), INSMED PHARMACEUTICALS, INC., a
Virginia corporation (“Insmed Pharma”), CELTRIX PHARMACEUTICALS, INC., a
Delaware corporation (“Celtrix”), TRANSAVE, LLC, a Delaware limited liability
company (“Transave”, together with Parent, Insmed Pharma, and Celtrix are
hereinafter collectively referred to as the “Borrowers” and each individually as
a “Borrower”), and (b) HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland
corporation (“Hercules Growth”), HERCULES CAPITAL FUNDING TRUST 2012-1, a
statutory trust created and existing under the laws of the State of Delaware
(“Hercules 2012”), and HERCULES CAPITAL FUNDING TRUST 2014-1, a statutory trust
created and existing under the laws of the State of Delaware (“Hercules 2014”,
together with Hercules Growth and Hercules 2012 collectively referred to as the
“Lender”). Capitalized terms used herein without definition shall have the same
meanings given them in the Loan Agreement (as defined below).

 

RECITALS

 

A.                                    Borrowers and Lender have entered into
that certain Loan and Security Agreement dated as of June 29, 2012, as amended
by that certain Amendment No. 1 to Loan and Security Agreement dated as of
July 24, 2012, and as further amended by that certain Amendment No. 2 to Loan
and Security Agreement dated as of November 25, 2013 (as may be further amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), pursuant to which Lender has extended and make available to
Borrowers certain extensions of credit.

 

B.                                    Borrowers and Lender wish to provide a new
2014 Term Loan Advance (as defined below), part of which shall be used to
refinance the existing 2012 Term Loan Advances (as defined below) in the
outstanding principal amount equal to $20,000,000.

 

C.                                    Borrowers and Lender have agreed to amend
the Loan Agreement upon the terms and conditions more fully set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:

 

1.                                      AMENDMENT.

 

1.1                               Recital A.  Recital A of the Loan Agreement is
amended in its entirety and replaced with the following:

 

--------------------------------------------------------------------------------


 

“A.                              The Borrowers have requested that the Lender
make available to the Borrowers Term Loan Advances in an aggregate principal
amount of up to Twenty-Five Million Dollars ($25,000,000) (the “Term Loan”);”

 

1.2                               Section 1.1 (Definitions and Rules of
Construction).  The following definitions set forth in Section 1.1 of the Loan
Agreement shall be amended in their entirety and replaced with the following:

 

“Amortization Date” means January 1, 2016.

 

“Facility Charge” means Two Hundred Thousand Dollars ($200,000).

 

“Maximum Term Loan Amount” means Twenty-Five Million Dollars ($25,000,000).

 

“Term Loan Advance” and “Term Loan Advances” means the 2012 Term A Loan Advance,
the 2012 Term B Loan Advance, and the 2014 Term Loan Advance.

 

“Term Loan Maturity Date” means January 1, 2016; provided, however, that if the
Financing Event occurs on or prior to December 31, 2015, Borrower may elect to
extend the Term Loan Maturity Date to January 1, 2018.

 

1.3                               Section 1.1 (Definitions and Rules of
Construction). The Loan Agreement is amended by inserting the following new
definitions to appear alphabetically in Section 1.1 thereof:

 

“2012 Term A Loan Advance” shall have the meaning assigned to such term in
Section 2.2(a) hereof.

 

“2012 Term B Loan Advance” shall have the meaning assigned to such term in
Section 2.2(a) hereof.

 

“2012 Term Loan Advances” shall have the meaning assigned to such term in
Section 2.2(a) hereof.

 

“2014 Closing Date” is December 15, 2014.

 

“2014 Term Loan Advance” shall have the meaning assigned to such term in
Section 2.2(a) hereof.

 

“Financing Event” means confirmation by Lender in Lender’s commercially
reasonable discretion, after the 2014 Closing Date, that Borrower has
(1) received unrestricted and unencumbered (other than Liens or encumbrances
evidenced by Subordinated Indebtedness) net cash proceeds in an amount equal to
or greater than Ninety Million Dollars ($90,000,000.00), resulting from (a) the
issuance and sale by Borrower of its equity securities, and/or (b) Subordinated
Indebtedness, and/or (c) upfront cash payments paid to Borrower in conjunction
with a development and/or commercial partnership(s)

 

2

--------------------------------------------------------------------------------


 

and/or other corporate transactions, and (2) paid Lender a fully-earned,
non-refundable fee in the amount of Two Hundred Fifty Thousand Dollars
($250,000).

 

1.4                               Section 2.2(a) (Advances).  Section 2.2(a) of
the Loan Agreement is amended in its entirety and replaced with the following:

 

“(a)                           Advances.

 

(i)                                     2012 Term Loan Advances.  Subject to the
terms and conditions of this Agreement, the Lender will make, and the Borrowers
agree to draw, a term loan of at least $10,000,000 on the Closing Date (the
“2012 Term A Loan Advance”).  Beginning on the Closing Date and continuing
through December 31, 2012, the Administrative Borrower may request an additional
term loan in the amount of $10,000,0000 (the “2012 Term B Loan Advance”, and
together with the 2012 Term A Loan Advance, collectively, the “2012 Term Loan
Advances”).  The aggregate outstanding 2012 Term Loan Advances shall in no event
exceed Twenty Million Dollars ($20,000,000).

 

(ii)                                  2014 Term Loan Advance.  Subject to the
terms and conditions of this Agreement, the Lender will make, and the Borrowers
agree to draw, a term loan in the amount of Twenty-Five Million Dollars
($25,000,000) on the 2014 Closing Date (the “2014 Term Loan Advance”), part of
which shall be used to refinance the 2012 Term Loan Advances in the outstanding
principal amount equal to $20,000,000 immediately prior to the 2014 Closing
Date. The aggregate outstanding 2014 Term Loan Advance shall in no event exceed
the Maximum Term Loan Amount.”

 

1.5                               Section 2.2(b) (Advance Request). 
Section 2.2(b) of the Loan Agreement is amended in its entirety and replaced
with the following:

 

“(b)                           Advance Request.  To obtain a Term Loan Advance,
the Administrative Borrower shall complete, sign and deliver to Lender an
Advance Request (at least two business days before the Advance Date) and the
Borrowers shall execute and deliver the Term Note (if required by Lender) to the
Lender.  The Lender shall fund the Term Loan Advances in the manner requested by
the Advance Request provided that each of the conditions precedent to such Term
Loan Advance is satisfied as of the requested Advance Date.”

 

1.6                               Section 2.2(d) (Payment).  The Loan Agreement
is amended by inserting the words “(if required by Lender)” immediately after
the words “Term Note” set forth in Section 2.2(d) thereof.

 

1.7                               Section 2.2(d) (Payment).  The Loan Agreement
is amended by replacing the words “Term Advance” set forth in
Section 2.2(d) thereof with the words “Term Loan Advance”.

 

1.8                               Section 2.2(d) (Payment).  The second sentence
set forth in Section 2.2(d) of the Loan Agreement is amended in its entirety and
replaced with the following:

 

3

--------------------------------------------------------------------------------


 

“Commencing on the Amortization Date, and continuing on the first (1st) business
day of each month thereafter until the Secured Obligations are repaid, Borrower
shall repay the aggregate principal balance of Term Loan Advances that are
outstanding on the day immediately preceding the Amortization Date in equal
monthly installments of principal and interest based upon on an amortization
schedule equal to twenty-four (24) consecutive months.”

 

1.9                               Section 2.6 (End of Term Charge).  The first
sentence set forth in Section 2.6 of the Loan Agreement is amended in its
entirety and replaced with the following:

 

“On the earliest to occur of (i) January 1, 2016, (ii) the date that the
Borrowers prepay the outstanding Secured Obligations, or (iii) the date that the
Secured Obligations become due and payable, the Borrowers shall pay the Lender a
charge equal to $390,000.”

 

1.10                        Section 2.7 (Notes).  The Loan Agreement is amended
by inserting the following new provision to appear as Section 2.7 thereof:

 

“2.7                         Notes.  If so requested by Lender by written notice
to Borrowers, then Borrowers shall execute and deliver to Lender (and/or, if
applicable and if so specified in such notice, to any Person who is an assignee
of Lender pursuant to Section 11.13), promptly after Borrowers’ receipt of such
notice, a Note or Notes to evidence Lender’s Loans.”

 

1.11                        Section 11.2(a) (Notice).  Section 11.2(a) of the
Loan Agreement is amended in its entirety and replaced with the following:

 

“(a)                           If to Lender:                           HERCULES
TECHNOLOGY GROWTH CAPITAL, INC.

Legal Department

Attention: Christine Fera and R. Bryan Jadot

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Facsimile: 650-473-9194

Telephone:  650-289-3088

Email: legal@herculestech.com”

 

1.12                        Section 11.2(b) (Notice).  Section 11.2(b) of the
Loan Agreement is amended in its entirety and replaced with the following:

 

“(b)                           If to Borrower:               INSMED INCORPORATED

Attention:  Chief Financial Officer

10 Finderne Avenue, Building 10

Bridgewater, NJ 08807

Facsimile: (732) 438-9435

Telephone: (732) 997-4552”

 

1.13                        Section 12 (Agency).  The Loan Agreement is amended
by inserting the following new Section 12 thereof:

 

4

--------------------------------------------------------------------------------


 

“12.                         AGENCY

 

12.1                        Lender hereby irrevocably appoints Hercules
Technology Growth Capital, Inc. to act on its behalf as the administrative agent
for itself and the Lender (in such capacity, the “Agent”) hereunder and under
the other Loan Documents and authorizes the Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.”

 

2.                                      BORROWERS’ REPRESENTATIONS AND
WARRANTIES.  Each Borrower represents and warrants that:

 

(a)                                 immediately upon giving effect to this
Amendment (i) the representations and warranties contained in the Loan Documents
are true, accurate and complete in all material respects as of the date hereof
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date), and (ii) no
Event of Default has occurred and is continuing;

 

(b)                                 such Borrower has the corporate or limited
liability company, as applicable, power and authority to execute and deliver
this Amendment and to perform its obligations under the Loan Agreement, as
amended by this Amendment;

 

(c)                                  the certificate of incorporation, bylaws
and other organizational documents of such Borrower delivered to Lender on the
Closing Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

 

(d)                                 the execution and delivery by such Borrower
of this Amendment and the performance by such Borrower of its obligations under
the Loan Agreement, as amended by this Amendment, have been duly authorized by
all necessary corporate or limited liability company, as applicable, action on
the part of such Borrower;

 

(e)                                  this Amendment has been duly executed and
delivered by such Borrower and is the binding obligation of such Borrower,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
liquidation, moratorium or other similar laws of general application and
equitable principles relating to or affecting creditors’ rights; and

 

(f)                                   as of the date hereof, such Borrower has
no defenses against the obligations to pay any amounts under the Secured
Obligations.

 

Each Borrower understands and acknowledges that Lender is entering into this
Amendment in reliance upon, and in partial consideration for, the above
representations and warranties, and agrees that such reliance is reasonable and
appropriate.

 

3.                                      LIMITATION.  The amendments set forth in
this Amendment shall be limited precisely as written and shall not be deemed
(a) to be a waiver or modification of any other term or condition of the Loan
Agreement or of any other instrument or agreement referred to therein

 

5

--------------------------------------------------------------------------------


 

or to prejudice any right or remedy which Lender may now have or may have in the
future under or in connection with the Loan Agreement or any instrument or
agreement referred to therein; or (b) to be a consent to any future amendment or
modification or waiver to any instrument or agreement the execution and delivery
of which is consented to hereby, or to any waiver of any of the provisions
thereof.  Except as expressly amended hereby, the Loan Agreement shall continue
in full force and effect.

 

4.                                      EFFECTIVENESS.  This Amendment shall
become effective upon the satisfaction of all the following conditions
precedent:

 

4.1                               Fee. The Borrowers shall pay Lender a
fully-earned, non-renewable facility fee equal to One Hundred Twenty-Five
Thousand Dollars ($125,000.00).

 

4.2                               Expenses. The Borrowers shall have paid all of
Lender’s reasonable, documented costs and out-of-pocket expenses in connection
with this Amendment.

 

4.3                               Amendment.  The Lender shall have received
duly executed counterparts of this Amendment signed by the parties hereto.

 

5.                                      COUNTERPARTS.  This Amendment may be
signed in any number of counterparts, and by different parties hereto in
separate counterparts, with the same effect as if the signatures to each such
counterpart were upon a single instrument.  All counterparts shall be deemed an
original of this Amendment.

 

6.                                      INCORPORATION BY REFERENCE.  The
provisions of Section 11 of the Agreement shall be deemed incorporated herein by
reference, mutatis mutandis.

 

 [signature page follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly authorized and caused this Amendment
to be executed as of the date first written above.

 

BORROWERS:

 

INSMED INCORPORATED

 

 

 

By:

/s/ Christine Pellizzari

 

 

 

Name: Christine Pellizzari

 

 

 

Title: General Counsel and Secretary

 

 

 

INSMED PHARMACEUTICALS, INC.

 

 

 

By:

/s/ Christine Pellizzari

 

 

 

Name: Christine Pellizzari

 

 

 

Title: General Counsel and Secretary

 

 

 

TRANSAVE, LLC

 

 

 

By:

/s/ Christine Pellizzari

 

 

 

Name: Christine Pellizzari

 

 

 

Title: General Counsel and Secretary

 

 

 

CELTRIX PHARMACEUTICALS, INC.

 

 

 

By:

/s/ Christine Pellizzari

 

 

 

Name: Christine Pellizzari

 

 

 

Title: General Counsel and Secretary

 

 

[Signature page to Amendment No. 3 to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

HERCULES CAPITAL FUNDING TRUST 2012-1

 

 

 

By: Hercules Technology Growth Capital, Inc., its servicer

 

 

 

By:

/s/ Ben Bang

 

Name:

Ben Bang

 

Its:

Associate General Counsel

 

 

 

HERCULES CAPITAL FUNDING TRUST 2014-1

 

 

 

By: Hercules Technology Growth Capital, Inc., its servicer

 

 

 

By:

/s/ Ben Bang

 

Name:

Ben Bang

 

Its:

Associate General Counsel

 

 

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

 

 

 

By:

/s/ Ben Bang

 

Name:

Ben Bang

 

Its:

Associate General Counsel

 

 

[Signature page to Amendment No. 3 to Loan and Security Agreement]

 

--------------------------------------------------------------------------------
